I cannot agree with the construction placed upon section 3353, Code of 1930, by the majority opinion. The provision of the statute, "A sale of any portion of a stock of merchandise, otherwise than in the ordinary course of trade, or in the regular and usual prosecution of the seller's business," etc., should receive a reasonable construction. The construction placed upon it by the majority opinion is, in my judgment, too narrow; is unreasonable, and tends to make the statute an instrument of injustice rather than one of justice.
In the court below, the proof did not show the amount of the stock of goods carried by Miller in his store in the usual prosecution of his business. I think this should have been done. The testimony for the appellant showed that it was customary and not unusual for merchants to sell goods in the manner in which the appellant bought these in the case at bar, in the ordinary course of trade. The ordinary course of trade, of course, means the ordinary course of trade in the particular line of business in the locality where the transaction occurs, or such as is generally or usually done in pursuit of such business. In this case it was the business of a retail store.
One hundred and fifty dresses out of a stock of goods, in a city of approximately fifty thousand inhabitants, would certainly not be a transaction that would tend to defraud creditors of the institution. The proof shows that these one hundred and fifty dresses were shopworn and unsalable, and this method of selling them was customary in the locality where the sale took place.
I think the cases cited in the majority opinion are unsound, unduly restrictive, and should not be followed.
In 27 C.J., p. 882, section 890, it is said that: "Bulk *Page 42 
sale laws do not apply to every description of sale or transfer, but only to such as are embraced in the statutory description of sales or transactions intended to be affected. Subject to the language of the particular applicatory statute, the transaction must be a sale, transfer or assignment, in bulk, of the whole, or of a part, of property otherwise within, and by one subject to, the operation of the statute, otherwise than in the ordinary course of trade, and contrary to the regular prosecution of the business."
In Sabin v. Horenstein (C.C.A.), 260 Fed. 754, it was held that sales in job lots were not sales in bulk.
In Carpenter v. Karnow (D.C.) 193 Fed. 762, it was held that three separate sales of goods, aggregating less than the entire stock, did not constitute a bulk sale.
In Fiske Rubber Co. v. Hayes, 131 Ark. 248, 199 S.W. 96, it was held that a material portion of the stock must be sold to come within the operation of the statute.
In Fawver v. Flesher, 208 Ill. App. 21, it was held that the major part must be transferred to fall within the statute.
In Mahoney-Jones Co. v. Sams Bros., 128 Tenn. 207, 159 S.W. 1094, it was held that a sale of half a stock of goods constitutes a violation of the Bulk Sales Law.
In Armfield Co. v. Saleeby, 178 N.C. 298, 100 S.E. 611, it was held that a sale of ten per cent of a stock of goods is not a Bulk Sale Law within the statute.
Of course, the statutes in their terms vary somewhat; but it is manifest, to my mind, that what the statute in the case at bar meant is to forbid a large part of a stock of goods being sold in bulk. It did not intend to prohibit one retail merchant selling to another a small portion of a stock of goods, which might result in mutual benefit to all concerned, and which is not unusual in the course of retail trade. It frequently happens that one merchant will overestimate the demands of his trade, while another will underestimate the demands of his trade; and if one should sell to another a small part of stock to meet the *Page 43 
exigencies of the trade of either or both, that would not violate the Bulk Sales Law, unless the amount sold constituted such a proportion of the entire stock as to take it out of the ordinary disposition of goods.
I think the facts should have been developed in the court below, and that if they had been developed, it would have been shown that the portion sold in the present transaction was so small, compared with the total, that it would not violate the Bulk Sales Law.